DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 10-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation “the rest portion” in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation “the third bonding structure” in line 12.  There is insufficient antecedent basis for this limitation in the claim.  “A third bonding structure” is introduced in claim 12 for the first time.
Claims 11-16 depend form claim 10, so they are indefinite for the same reason.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 9, 17, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kang et al. (US Pub. 2014/0084456; hereinafter “Kang”).
Kang discloses [Re claim 1] a semiconductor device, comprising: a first integrated circuit component C1 (a semiconductor chip; page 13, paragraph 270); a second integrated circuit component C3 (a semiconductor chip; page 13, paragraph 270) stacked on and electrically coupled to the first integrated circuit component C1 (page 13, paragraph 270; see fig. 19); a third integrated circuit component C4 (a semiconductor chip; page 13, paragraph 270) stacked on and electrically coupled to the second integrated circuit component C3 (page 13, paragraph 270; see fig. 19); and a dielectric encapsulation 360 (a mold layer; page 12, paragraph 260) disposed on the second integrated circuit component C3 and laterally encapsulating the third integrated circuit component C4 (page 12, paragraph 260), wherein outer sidewalls of the dielectric encapsulation 360 are substantially aligned with sidewalls of the first and second integrated circuit components (C1, C3) (see fig. 19).
Kang discloses [Re claim 9] wherein: the first integrated circuit component C1 comprises a semiconductor substrate 100 (page 8, paragraph 196) and a plurality of through semiconductor vias 120 (page 8, paragraph 196; see fig. 19) penetrating through the semiconductor substrate 100 (see fig. 19), and the semiconductor device further comprises a plurality of input/output terminals 134 (page 9, paragraph 203) disposed below the semiconductor substrate 100 of the first integrated circuit component C1 (see fig. 19) and electrically coupled to the through semiconductor vias 120 of the first integrated circuit component C1 (see fig. 19).
Kang discloses [Re claim 17] a manufacturing method of a semiconductor device, comprising: bonding a second semiconductor wafer W3 (page 18, paragraphs 347 and 348) to a first semiconductor wafer W1 (page 18, paragraphs 347 and 348; see fig. 37); bonding a plurality of top integrated circuit components C4 to the second semiconductor wafer W3 (page 18, paragraphs 347 and 348; see fig. 37); forming a dielectric material layer 360 (a mold layer; page 12, paragraph 260) on the second semiconductor wafer W3 to cover the top integrated circuit components C4 (see fig. 37); and performing a singulation process to cut off the dielectric material layer 360, the second semiconductor wafer W3, and the first semiconductor wafer W1 (page 19, paragraph 355) to form a dielectric encapsulation 360, a middle integrated circuit component C3 underlying the dielectric encapsulation 360 (see fig. 40), and a bottom integrated circuit component C1 underlying the middle integrated circuit component C3 (see fig. 40), wherein outer sidewalls of the dielectric encapsulation 360 are substantially aligned with sidewalls of the middle and bottom integrated circuit components (C3, C1) (see fig. 40).
Kang discloses [Re claim 18] wherein bonding the second semiconductor wafer W3 to the first semiconductor wafer W1 comprises: aligning a bonding surface of the second semiconductor wafer W3 to a bonding surface of the first semiconductor wafer W1 (the first semiconductor wafer and the second semiconductor wafer W3 needs to be aligned in order to bond each other; see fig. 37), wherein the bonding surfaces of the first and second semiconductor wafers (W1, W3) are substantially flat (see fig. 37); and34File: 080987-lusf bonding conductive features (220, 334) on the bonding surfaces of the first and second semiconductor wafers (W1, W3) (see fig. 37).
Kang discloses [Re claim 20] further comprising: performing a back-side removal process to reveal through semiconductor vias 120 of the first semiconductor wafer W1 (page 9, paragraph 207; see fig. 4); and forming a plurality of input/output terminals 190 on the first semiconductor wafer W1 to be electrically coupled to the through semiconductor vias 120 of the first semiconductor wafer W1 (page 18, paragraph 352) before performing the singulation process (see fig. 39).

Allowable Subject Matter
Claims 2-7 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 2 recites the first integrated circuit component comprises a plurality of first conductive connectors laterally covered by a first dielectric layer, the second integrated circuit component comprises a plurality of second conductive connectors laterally covered by a second dielectric layer, and each of the first conductive connectors is bonded to one of the second conductive connectors, and the first dielectric layer is bonded to the second dielectric layer.
Claim 4 recites an interconnect structure interposed between the semiconductor substrate and the first bonding structure, the interconnect structure being electrically coupled to the through semiconductor vias and the first bonding structure.
Claim 6 recites an interconnect structure interposed between the semiconductor substrate and the bonding structure, the interconnect structure being electrically coupled to the bonding structure.
Claim 19 recites further comprising: forming a plurality of input/output terminals on the top integrated circuit components to be electrically coupled to through semiconductor vias of the top integrated circuit components before performing the singulation process.   
These features in combination with the other elements of the base claim are neither disclosed nor suggested by the prior art of record.
Claims 3, 5 and 7 variously depend from claim 2, 4 or 6, so they are objected for the same reason.
Claims 10-16 will be allowed after overcoming the 112(b) rejection as shown above.
The following is an examiner’s statement of reasons for allowance: 
Claim 10 recites the second integrated circuit component comprising a second bonding structure bonded to the first bonding structure, wherein each of the first bonding structure and the second bonding structure comprises a plurality of first conductive features laterally covered by a first dielectric layer, and bonding surfaces of the first conductive features are substantially leveled with a bonding surface of the first dielectric layer.
These features in combination with the other elements of the claim are neither disclosed nor suggested by the prior art of record.
Claims 11-16 depend from claim 10, so they will be allowed for the same reason.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEUNG LEE whose telephone number is (571)272-5977. The examiner can normally be reached 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on (571)272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEUNG LEE/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        August 11, 2022